

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.


AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.





Warrant to Purchase    Warrant Number______________ _______shares     

 
Warrant to Purchase Common Stock
of
BIOMETRX, INC.


THIS CERTIFIES that     , ___________________or any subsequent holder hereof
("Holder") has the right to purchase from BIOMETRX, INC., a Delaware
corporation, (the "Company"), up to _________ (_____) fully paid and
nonassessable shares, of the Company's common stock, $0.001 par value per share
("Common Stock"), subject to adjustment as provided herein, at a price equal to
the Exercise Price as defined in Section 3 below, at any time during the Term
(as defined below).


Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.


1. Date of Issuance and Term.


This Warrant shall be deemed to be issued on December 28, 2006 (“Date of
Issuance”). The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., New York City time, on the date that is five (5) years after the Date
of Issuance (the “Term”). This Warrant was issued in conjunction with the
issuance of senior secured convertible debentures (the “Debentures”) of the
Company to the Holder pursuant to the terms of the Securities Purchase Agreement
(“Securities Purchase Agreement”) and the Registration Rights Agreement
(“Registration Rights Agreement”) by and between the Company and Holder dated on
or about December 28, 2006.



--------------------------------------------------------------------------------


Notwithstanding anything to the contrary herein, the applicable portion of this
Warrant shall not be exercisable during any time that, and only to the extent
that, the number of shares of Common Stock to be issued to Holder upon such
exercise, when added to the number of shares of Common Stock, if any, that the
Holder otherwise beneficially owns (outside of this Warrant, and not including
any other warrants or securities of Holder’s having a provision substantially
similar to this paragraph) at the time of such exercise, would exceed 4.99% of
the number of shares of Common Stock then outstanding, as determined in
accordance with Section 13(d) of the Exchange Act (the “4.99% Beneficial
Ownership Limitation”). The 4.99% Beneficial Ownership Limitation shall be
conclusively satisfied if the applicable Exercise Notice includes a signed
representation by the Holder that the issuance of the shares in such Exercise
Notice will not violate the 4.99% Limitation, and the Company shall not be
entitled to require additional documentation of such satisfaction.


Notwithstanding the above, in the event that the Company receives any purchase,
tender or exchange offer or any offer to enter into a merger with another entity
whereby the Company shall not be the surviving entity (an “Offer”), then “4.99%”
shall be automatically revised immediately after such offer to read “9.99%” each
place it occurs in this Section 1. In addition, the 4.99% Beneficial Ownership
Limitation provisions of this Section 1 may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the
Company, to change the 4.99% Beneficial Ownership Limitation to 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon exercise of the Warrants held by
the Holder and the provisions of this Section 1 shall continue to apply. The
limitations on exercise set forth in this subsection are referred to as the
“Beneficial Ownership Limitations.” Upon such a change by a Holder of the
Beneficial Ownership Limitations from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitations may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section 1
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. 


Notwithstanding the above, Holder shall retain the option to either exercise or
not exercise its option(s) to acquire Common Stock pursuant to the terms hereof
after an Offer, and, in the event of a cash exercise following a tender offer,
the Exercise Price per share that would otherwise be due shall instead be offset
against the tender price per share to be received by the Holder, provided,
however, that in the event a tender offer is not completed, Holder, at its
option may either (i) complete any Exercise that was initiated after the Offer
by promptly paying to the Company the Exercise Price that would have been due at
the time the Warrant was Exercised, or (ii) cancel such exercise by providing
written notice to the Company, in which case such Exercise shall be deemed void
ad initio.
 
 Maximum Exercise of Rights. In the event the Holder notifies the Company that
the exercise of the rights described herein would result in the issuance of an
amount of Common Stock of the Company that would exceed the maximum amount that
may be issued to a Holder calculated in the manner described above, then the
issuance of such additional shares of Common Stock of the Company to such Holder
will be deferred in whole or in part until such time as such Holder is able to
beneficially own such Common Stock without exceeding the maximum amount set
forth calculated in the manner described in herein. The determination of when
such Common Stock may be issued shall be made by each Holder as to only such
Holder.


2

--------------------------------------------------------------------------------


2. Exercise.


(a) Manner of Exercise. During the Term, this Warrant may be exercised as to all
or any lesser number of full shares of Common Stock covered hereby (the “Warrant
Shares” or the “Shares”) upon surrender of this Warrant, with the Exercise Form
attached hereto as Exhibit A (the “Exercise Form”) duly completed and executed,
together with the full Exercise Price (as defined below, which may be satisfied
by either a Cash Exercise or a Cashless Exercise, as each is defined below) for
each share of Common Stock as to which this Warrant is exercised, at the office
of the Company, bioMETRX, Inc.; 500 North Broadway, Suite 204; Jericho,
NY 11753; Phone: 516-937-2828; Fax: 516-937-2880, or at such other office or
agency as the Company may designate in writing, by overnight mail, with an
advance copy of the Exercise Form sent to the Company and its Transfer Agent by
facsimile (such surrender and payment of the Exercise Price hereinafter called
the "Exercise” of this Warrant).
 
(b) Date of Exercise. The "Date of Exercise" of the Warrant shall be defined as
the date that the advance copy of the completed and executed Exercise Form is
sent by facsimile to the Company, provided that the original Warrant and
Exercise Form are received by the Company and the Exercise Price is satisfied,
each as soon as practicable thereafter. Alternatively, the Date of Exercise
shall be defined as the date the original Exercise Form is received by the
Company, if Holder has not sent advance notice by facsimile.


(c) Delivery of Common Stock Upon Exercise. Within three (3) business days after
any Date of Exercise (the "DELIVERY PERIOD"), the Company shall issue and
deliver (or cause its Transfer Agent so to issue and deliver) in accordance with
the terms hereof to or upon the order of the Holder that number of shares of
Common Stock (“Exercise Shares”) for the portion of this Warrant converted as
shall be determined in accordance herewith. Upon the Exercise of this Warrant or
part thereof, the Company shall, at its own cost and expense, take all necessary
action, including obtaining and delivering, an opinion of counsel to assure that
the Company's transfer agent shall issue stock certificates in the name of
Holder (or its nominee) or such other persons as designated by Holder and in
such denominations to be specified at exercise representing the number of shares
of common stock issuable upon such exercise. The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that, unless waived by the
Holder, the Exercise Shares will be free-trading, and freely transferable, and
will not contain a legend restricting the resale or transferability of the
Exercise Shares if the Unrestricted Conditions (as defined below) are met.


(d) Delivery Failure. In addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Exercise Shares by the end of the Delivery Period (a “Delivery
Failure”), the Holder will be entitled to revoke all or part of the relevant
Notice of Exercise by delivery of a notice to such effect to the Company
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice, except that the
liquidated damages described above shall be payable through the date notice of
revocation or rescission is given to the Company.


3

--------------------------------------------------------------------------------


(e)  Legends. 


(i) Restrictive Legend. The Holder understands that the Warrant and, until such
time as Exercise Shares have been registered under the 1933 Act as contemplated
by the Registration Rights Agreement or otherwise may be sold pursuant to Rule
144 or Rule 144(k) under the 1933 Act without any restriction as to the number
of securities as of a particular date that can then be immediately sold, the
Exercise Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such securities):


"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or applicable state securities laws. The
securities may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under said Act, or an
opinion of counsel, in form, substance and scope reasonably satisfactory to
counsel to the Company, that registration is not required under said Act or
unless sold pursuant to Rule 144 under said Act."


(ii) Removal of Restrictive Legends. Certificates evidencing the Exercise Shares
shall not contain any legend restricting the transfer thereof (including the
legend set forth above in subsection 2(e)(i)): (i) while a registration
statement (including the Registration Statement described the Registration
Rights Agreement) covering the resale of such security is effective under the
Securities Act, or (ii) following any sale of such Exercise Shares pursuant to
Rule 144, or (iii) if such Exercise Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission) (collectively, the “Unrestricted Conditions”).
The Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the Effective Date if required by the Company’s
transfer agent to effect the issuance of Exercise Shares without a restrictive
legend or removal of the legend hereunder. If the Unrestricted Conditions are
met at the time of issuance of Exercise Shares, then such Exercise Shares shall
be issued free of all legends. The Company agrees that following the Effective
Date or at such time as the Unrestricted Conditions are met or such legend is
otherwise no longer required under this Section 2(e), it will, no later than
three (3) Trading Days following the delivery (the “Unlegended Shares Delivery
Deadline”) by the Holder to the Company or the Company’s transfer agent of a
certificate representing Exercise Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Holder a certificate (or electronic transfer)
representing such shares that is free from all restrictive and other legends.


4

--------------------------------------------------------------------------------


(iii)  Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 2(e)(i) above is predicated upon the Company’s reliance that the
Holder will sell any Exercise Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.


(f) Cancellation of Warrant. This Warrant shall be canceled upon the full
Exercise of this Warrant, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Warrant, and if this Warrant is not
exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock.


(g) Holder of Record. Each person in whose name any Warrant for shares of Common
Stock is issued shall, for all purposes, be deemed to be the Holder of record of
such shares on the Date of Exercise of this Warrant, irrespective of the date of
delivery of the Common Stock purchased upon the Exercise of this Warrant.
Nothing in this Warrant shall be construed as conferring upon Holder any rights
as a stockholder of the Company.


(h) Delivery Of Electronic Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon exercise or legend removal, provided
the Company’s Transfer Agent is participating in the Depository Trust Company
("DTC") Fast Automated Securities Transfer ("FAST") program, upon written
request of the Holder, the Company shall use its best efforts to cause its
Transfer Agent to electronically transmit the Common Stock issuable upon
exercise to the Holder by crediting the account of the Holder's Prime Broker
with DTC through its Deposit Withdrawal Agent Commission ("DWAC") system. The
time periods for delivery and penalties described herein shall apply to the
electronic transmittals described herein.


(i) Buy-In. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Exercise Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Exercise
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Exercise Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Exercise Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.


5

--------------------------------------------------------------------------------


3. Payment of Warrant Exercise Price.


(a) Exercise Price. The Exercise Price (“Exercise Price”) shall initially equal
$1.00 per share (the “Initial Exercise Price”), subject to adjustment pursuant
to the terms hereof, including but not limited to Section 5 below.


Payment of the Exercise Price may be made by either of the following, or a
combination thereof, at the election of Holder:


(i) Cash Exercise: cash, bank or cashiers check or wire transfer (a “Cash
Exercise”); or


(ii) Cashless Exercise: surrender of this Warrant at the principal office of the
Company together with notice of cashless election, in which event the Company
shall issue Holder a number of shares of Common Stock computed using the
following formula (a “Cashless Exercise”):


X = Y (A-B)/A


where: X = the number of shares of Common Stock to be issued to Holder.


Y = the number of shares of Common Stock for which this Warrant is
being exercised.


A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(ii), where "MARKET PRICE," as of any date, means the Volume Weighted
Average Price (as defined herein) of the Company’s Common Stock during the five
(5) consecutive trading day period immediately preceding the date in question.


B = the Exercise Price.


As used herein, the "VOLUME WEIGHTED AVERAGE PRICE" for any security as of any
date means the volume weighted average sale price on the Over the Counter
Electronic Bulletin Board (the “OTC-BB”) as reported by, or based upon data
reported by, Bloomberg Financial Markets or an equivalent, reliable reporting
service mutually acceptable to and hereafter designated by holders of a majority
in interest of the Warrants and the Company ("BLOOMBERG") or, if the OTC-BB is
not the principal trading market for such security, the volume weighted average
sale price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or, if
no volume weighted average sale price is reported for such security, then the
last closing trade price of such security as reported by Bloomberg, or, if no
last closing trade price is reported for such security by Bloomberg, the average
of the bid prices of any market makers for such security that are listed in the
"pink sheets" by the National Quotation Bureau, Inc. If the Volume Weighted
Average Price cannot be calculated for such security on such date in the manner
provided above, the volume weighted average price shall be the fair market value
as mutually determined by the Company and the holders of a majority in interest
of the Warrants being exercised for which the calculation of the volume weighted
average price is required in order to determine the Exercise Price of such
Warrants. "TRADING DAY" shall mean any day on which the Common Sock is traded
for any period on the OTC-BB, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.


6

--------------------------------------------------------------------------------


For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon exercise of this
Warrant in a cashless exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon exercise
of this Warrant in a cashless exercise transaction shall be deemed to have
commenced on the date this Warrant was issued.


(b) Dispute Resolution. In the case of a dispute as to the determination of the
closing price or the Volume Weighted Average Price of the Common Stock or the
arithmetic calculation of the Exercise Price, Market Price or any Redemption
Price, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt, or deemed
receipt, of the Exercise Notice or Redemption Notice or other event giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation within two
(2) Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile (a) the disputed determination of the closing price or
the Volume Weighted Average Price of the Common Stock to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Exercise Price, Market Price or
any Redemption Price to the Company’s independent, outside accountant. The
Company, at the Company’s expense, shall cause the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five (5)
Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.


4. Transfer and Registration.


(a) Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed. This Warrant shall be canceled upon such surrender and,
as soon as practicable thereafter, the person to whom such transfer is made
shall be entitled to receive a new Warrant or Warrants as to the portion of this
Warrant transferred, and Holder shall be entitled to receive a new Warrant as to
the portion hereof retained.


7

--------------------------------------------------------------------------------


(b) Registrable Securities. The Common Stock issuable upon the exercise of this
Warrant has registration rights pursuant to that certain Registration Rights
Agreements between the Company and the Holder dated even herewith.


5. Anti-Dilution Adjustments; Additional Adjustments; Purchase Rights.


(a) Participation. The Holder, as the holder of this Warrant, shall be entitled
to receive such dividends paid and distributions of any kind made to the holders
of Common Stock of the Company to the same extent as if the Holder had Exercised
this Warrant into Common Stock (without regard to any limitations on exercise
herein or elsewhere and without regard to whether or not a sufficient number of
shares are authorized and reserved to effect any such exercise and issuance) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.


(b)  Recapitalization or Reclassification. If the Company shall at any time
effect a recapitalization, reclassification or other similar transaction of such
character that the shares of Common Stock shall be changed into or become
exchangeable for a larger or smaller number of shares, then upon the effective
date thereof, the number of shares of Common Stock which Holder shall be
entitled to purchase upon Exercise of this Warrant shall be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of shares of Common Stock by reason of such recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased. The
Company shall give Holder the same notice it provides to holders of Common Stock
of any transaction described in this Section 5(b).


(c) Notice of Consolidation or Merger. In the event of a Major Transaction (as
defined below) is approved in writing by the Holder (a “Permissible Major
Transaction”) and occurs, then this Warrant shall be exerciseable into such
class and type of securities or other assets as Holder would have received had
Holder exercised this Warrant immediately prior to such Permissible Major
Transaction; provided, however, that Company shall provided the Holder with at
least thirty (30) business days advance notice to Holder before effecting any
Permissible Major Transaction.
 
(d) Exercise Price Adjusted. As used in this Warrant, the term "Exercise Price"
shall mean the purchase price per share specified in Section 3 of this Warrant,
until the occurrence of an event stated this Section 5 or otherwise set forth in
this Warrant, and thereafter shall mean said price as adjusted from time to time
in accordance with the provisions of said subsection. No such adjustment under
this Section 5 shall be made unless such adjustment would change the Exercise
Price at the time by $.01 or more; provided, however, that all adjustments not
so made shall be deferred and made when the aggregate thereof would change the
Exercise Price at the time by $.01 or more. No adjustment made pursuant to any
provision of this Section 5 shall have the net effect of increasing the Exercise
Price in relation to the split adjusted and distribution adjusted price of the
Common Stock.
 
8

--------------------------------------------------------------------------------


(e) Adjustments: Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.
 
(f) Adjustment of Exercise Price Due to Share Issuances (MFN). So long as any of
the Warrants are outstanding, if the Company shall issue, sell, or grant or
agree to issue, sell or grant (A) any shares of Common Stock, (B) any option,
warrant, debt or security that is convertible or exchangeable into Common Stock,
at a price per share that is less than the Exercise Price in effect at the time
of such issue (each, a “Dilutive Issuance”), then, and thereafter successively
upon each such issue, the Exercise Price shall be reduced (an “MFN Adjustment”)
to such other lower issue price (the “MFN Adjustment Price”). For purposes of
this adjustment, the issuance of any security carrying the right to convert such
security into shares of Common Stock or of any warrant, right or option to
purchase Common Stock shall result in an adjustment to the Exercise Price upon
the issuance of the above-described security and again upon any adjustment to
the Exercise Price of such securities (which shall result in an adjustment of
the Exercise Price to an effective price per share equal to the lesser of the
existing Exercise Price and the then current exercise price of such securities)
and upon the issuance of shares of Common Stock upon exercise of such exercise
or purchase rights if such issuance is at a price lower than the then applicable
Exercise Price (which shall result in an adjustment of the Exercise Price to a
price equal to the lesser of the existing Exercise Price and the issuance price
of such shares of Common Stock). In the event of an MFN Adjustment, the number
of Warrant Shares issuable upon Exercise of this Warrant shall be increased such
that the aggregate Exercise Price payable in a full Cash Exercise hereunder,
after taking into account the decrease in the Exercise Price, shall be equal to
the aggregate Exercise Price payable in a full Cash Exercise prior to such
adjustment and the number of Warrant Shares issuable in a Cashless Exercise
shall be increased accordingly. Notwithstanding the foregoing, no adjustments
shall be made, paid or issued under this Section 5(f) in respect of an Exempt
Issuance (as defined in the Securities Purchase Agreement).
 
(g) [Intentionally Left Blank].
 
9

--------------------------------------------------------------------------------


(h) Notice of Adjustments. Whenever the Exercise Price is adjusted pursuant to
the terms of this Warrant, the Company shall promptly mail to the Holder a
notice (a “Exercise Price Adjustment Notice”) setting forth the Exercise Price
after such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Exercise of the Warrant. For
purposes of clarification, whether or not the Corporation provides an Exercise
Price Adjustment Notice pursuant to this Section 5(h), upon the occurrence of
any event that leads to an adjustment of the Exercise Price, the Holders are
entitled to receive a number of Exercise Shares based upon the new Exercise
Price, as adjusted, for exercises occurring on or after the date of such
adjustment, regardless of whether a Holder accurately refers to the adjusted
Exercise Price in the Notice of Exercise.
 
(i) Purchase Rights.  In addition to any other adjustments described herein, if
at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
"Purchase Rights"), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the proportionate number of
shares of Common Stock acquirable upon complete exercise of this Warrant
(without regard to any limitations on the exercise of this Warrant) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.


6. Fractional Interests.


No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon exercise
shall be the next higher number of shares.


7. Reservation of Shares.


From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is below the number of shares sufficient for the Exercise of this Warrant (a
“Share Authorization Failure”)(based on the Exercise Price in effect from time
to time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations under this Section 7, in the case of an
insufficient number of authorized shares, and using its best efforts to obtain
stockholder approval of an increase in such authorized number of shares. The
Company covenants and agrees that upon the Exercise of this Warrant, all shares
of Common Stock issuable upon such exercise shall be duly and validly issued,
fully paid, nonassessable and not subject to preemptive rights, rights of first
refusal or similar rights of any person or entity.


10

--------------------------------------------------------------------------------


8. Restrictions on Transfer.


(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Act by virtue of
Regulation D and exempt from state registration under applicable state laws. The
Warrant and the Common Stock issuable upon the Exercise of this Warrant may not
be pledged, transferred, sold or assigned except pursuant to an effective
registration statement or an exemption to the registration requirements of the
Act and applicable state laws.


(b) Assignment. If Holder can provide the Company with reasonably satisfactory
evidence that the conditions of (a) above regarding registration or exemption
have been satisfied, Holder may sell, transfer, assign, pledge or otherwise
dispose of this Warrant, in whole or in part. Holder shall deliver a written
notice to Company, substantially in the form of the Assignment attached hereto
as Exhibit B, indicating the person or persons to whom the Warrant shall be
assigned and the respective number of warrants to be assigned to each assignee.
The Company shall effect the assignment within ten (10) days, and shall deliver
to the assignee(s) designated by Holder a Warrant or Warrants of like tenor and
terms for the appropriate number of shares.


9. [Intentionally Left Blank].
10. Events of Failure.


(a) Definition.


The occurrence of each of the following shall be considered to be an “EVENT OF
FAILURE.”


(i) A Registration Failure pursuant to Section 7(c) of the Debentures;


(ii) A Share Authorization Failure pursuant to Section 7(k) of the Debenture;


(iii) A Delivery Failure occurs, where a “Delivery Failure” shall be deemed to
have occurred if the Company fails to deliver Exercise Shares to the Holder
within any applicable Delivery Period.


(iv) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to issue Exercise Shares without a
restrictive legend, or fails to remove a restrictive legend, when and as
required under Section 2(e) hereof.


11

--------------------------------------------------------------------------------


(b) Failure Payments. The Company understands that any Event of Failure (as
defined above) could result in economic loss to the Holder. In the event that
any Event of Failure occurs, as compensation to the Holder for such loss, the
Company agrees to pay (as liquidated damages and not as a penalty) to the Holder
payments (“Failure Payments”) at a rate of 18% per annum (or the maximum rate
permitted by applicable law, whichever is less) of the Black-Scholes value (as
defined below) of the remaining unexercised portion of this Warrant on the date
of such request (as recalculated on the first business day of each month
thereafter for as long as Failure Payments shall continue to accrue), which
shall accrue daily from the date of such Event of Failure through and including
the date of payment in full (with an aggregate cap equal to 9% of the
Black-Scholes value of the remaining unexercised portion of this Warrant). The
Company shall pay any payments incurred under this Section in cash or cash
equivalent upon demand or, if not demanded sooner, within five business (5) days
of the end of each calendar month. Failure Payments are in addition to any
Shares that the Holder is entitled to receive upon exercise of this Warrant.


For purposes hereof, the “Black-Scholes” value of a Warrant shall be determined
by use of the Black Scholes Option Pricing Model reflecting (A) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of such date of request and (B) an expected
volatility equal to the greater of 60% and the 100 day volatility obtained from
the HVT function on Bloomberg.  
 
(c) Payment Of Accrued Failure Payments. The accrued Failure Payments for each
Event of Failure shall be paid in immediately available funds on or before the
fifth (5th) day of each month following a month in which Failure Payments
accrued. Nothing herein shall limit the Holder's right to pursue actual damages
(to the extent in excess of the Failure Payments) for the Company's Event of
Failure, and the Holder shall have the right to pursue all remedies available at
law or in equity (including a decree of specific performance and/or injunctive
relief). Notwithstanding the above, if a particular Event of Failure results in
an Event of Default pursuant to Section 11 hereof, then the Failure Payment, for
that Event of Failure only, shall be considered to have been satisfied upon
payment to the Holder of an amount equal to the greater of (i) the Failure
Payment, or (ii) the Default Amount, payable in accordance with Section 11.


(d) Maximum Interest Rate. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.


11. Events Of Default.
 
(I) EVENTS OF DEFAULT. Each of the following events shall be considered to be an
"EVENT OF DEFAULT," unless waived by the Holder:


12

--------------------------------------------------------------------------------


(a) Failure To Effect Registration.  A Registration Failure (as defined in
Section 7(c) of the Debenture) occurs and remains uncured for a period of more
than twenty (20) consecutive days or sixty (60) cumulative days in any twelve
month period;


(b) Failure To Authorize And Reserve Common Stock. A Share Authorization Failure
(as defined in Section 7(k) of the Debenture) occurs and remains uncured for a
period of more than sixty (60) days;


(c) Failure To Deliver Common Stock. A Delivery Failure (as defined above)
occurs and remains uncured for a period of more than twenty (20) days; or at any
time, or at any time, the Company announces or states in writing that it will
not honor its obligations to issue shares of Common Stock to the Holder upon
exercise by the Holder of the exercise rights of the Holder in accordance with
the terms of this Warrant.


(d) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of twenty (20) days.


(e) Cross Default. An event of default (as defined in the applicable security)
in any other Debenture, Warrant or other security issued to the Holder or
another holder pursuant to the Securities Purchase Agreement (a “Cross Default”)
shall constitute an Event of Default hereunder.


(f) Major Transaction. A Major Transaction occurs, where, for purposes hereof a
"Major Transaction" shall be deemed to have occurred at such time as any of the
following events occur:


(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock of the Company immediately preceding such
consolidation, merger, combination or event either (a) no longer hold a majority
of the shares of Common Stock of the Company or (b) no longer have the ability
to elect the board of directors of the Company or (2) as a result of which
shares of Common Stock of the Company shall be changed into (or the shares of
Common Stock become entitled to receive) the same or a different number of
shares of the same or another class or classes of stock or securities of the
Company or another entity (each of the events described in items (1) and (2)
immediately above is referred to as a “Change of Control”);


(B) the sale or transfer of all or substantially all of the Company's assets (an
“Asset Sale”); or


(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control shall have occurred.


(II) MANDATORY REDEMPTION. If any Events of Default shall occur then, unless
waived by the Holder, upon the occurrence and during the continuation of any
Event of Default, at the option of the Holder, such option exercisable through
the delivery of written notice to the Company by such Holder (the "DEFAULT
NOTICE"), the outstanding amount of this Warrant shall be immediately redeemed
by the Company and the Company shall pay to the Holder (a “MANDATORY
REDEMPTION”), in full satisfaction of its obligations hereunder, an amount (the
“MANDATORY REDEMPTION AMOUNT” or the “DEFAULT AMOUNT”) equal to the greater of
(i) the Black-Scholes value of the remaining unexercised portion of this Warrant
on the date of such Default Notice and (2) the Black-Scholes value of the
remaining unexercised portion of this Warrant on the Trading Day immediately
preceding the date that the Mandatory Redemption Amount is paid to the Holder.


13

--------------------------------------------------------------------------------


The Mandatory Redemption Amount shall be payable, in cash or cash equivalent,
within five (5) business days of the Date of the applicable Default Notice.
 
 (e) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Redemption shall give
rise to liquidated damages and not penalties. The parties further acknowledge
that (i) the amount of loss or damages likely to be incurred by the Holder is
incapable or is difficult to precisely estimate, (ii) the amounts specified bear
a reasonable proportion and are not plainly or grossly disproportionate to the
probable loss likely to be incurred by the Investor, and (iii) the parties are
sophisticated business parties and have been represented by sophisticated and
able legal and financial counsel and negotiated this Agreement at arm’s length.


The Default Amount, together with all other amounts payable hereunder, shall
immediately become due and payable, all without demand, presentment or notice,
all of which hereby are expressly waived, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity.


(III) POSTING OF BOND. In the event that any Event of Default occurs hereunder
or any Event of Default occurs under any of the Transaction Documents (as
defined in the Securities Purchase Agreement), the Company may not raise as a
legal defense (in any Lawsuit, as defined below, or otherwise) or justification
to such Event of Default any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, unless the
Company has posted a surety bond (a “Surety Bond”) for the benefit of such
Holder in the amount of 130% of the aggregate Surety Bond Value (as defined
below) of all of the Holder’s Debenture and Warrants (the “Bond Amount”), which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Holder to the
extent Holder obtains judgment.


For purposes hereof, a “Lawsuit” shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of the
Transaction Documents (as defined in the Securities Purchase Agreement).


“Surety Bond Value,” for the Warrants shall mean 130% of the of the
Black-Scholes value of the remaining unexercised portion of this Warrant on the
Trading Day immediately preceding the date that such bond goes into effect) and
“Surety Bond Value” for the Debenture shall have the meaning ascribed to it in
the Debenture.


14

--------------------------------------------------------------------------------


(IV) INJUNCTION AND POSTING OF BOND. In the event that the Event of Default
referred to in subsection (III) above pertains to the Company’s failure to
deliver unlegended shares of common stock to the Holder pursuant to a Warrant
Exercise, legend removal request, or otherwise, the Company may not refuse such
unlegended share delivery based on any claim that such Holder or any one
associated or affiliated with such Holder has been engaged in any violation of
law, unless an injunction from a court, on prior notice to Holder, restraining
and or enjoining exercise of all or part of said Warrant shall have been sought
and obtained by the Company and the Company has posted a Surety Bond for the
benefit of such Holder in the amount of the Bond Amount (as described above),
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Holder to the
extent Holder obtains judgment.


12. Benefits of this Warrant.


Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.


13. Arbitration; Governing Law. 


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made in and wholly to be
performed in that jurisdiction, except for matters arising under the Act or the
Securities Exchange Act of 1934, which matters shall be construed and
interpreted in accordance with such laws. Any controversy or claim arising out
of or related to the this Agreement or the breach thereof, shall be settled by
binding arbitration in New York, New York in accordance with the Expedited
Procedures (Rules 53-57) of the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). A proceeding shall be commenced upon written
demand by Company or any Lender to the other. The arbitrator(s) shall enter a
judgment by default against any party, which fails or refuses to appear in any
properly noticed arbitration proceeding. The proceeding shall be conducted by
one (1) arbitrator, unless the amount alleged to be in dispute exceeds two
hundred fifty thousand dollars ($250,000), in which case three (3) arbitrators
shall preside. The arbitrator(s) will be chosen by the parties from a list
provided by the AAA, and if they are unable to agree within ten (10) days, the
AAA shall select the arbitrator(s). The arbitrators must be experts in
securities law and financial transactions. The arbitrators shall assess costs
and expenses of the arbitration, including all attorneys’ and experts’ fees, as
the arbitrators believe is appropriate in light of the merits of the parties’
respective positions in the issues in dispute. Each party submits irrevocably to
the jurisdiction of any state court sitting in New York, New York or to the
United States District Court sitting in New York, New York for purposes of
enforcement of any discovery order, judgment or award in connection with such
arbitration. The award of the arbitrator(s) shall be final and binding upon the
parties and may be enforced in any court having jurisdiction. The arbitration
shall be held in such place as set by the arbitrator(s) in accordance with Rule
55. With respect to any arbitration proceeding in accordance with this section,
the prevailing party’s reasonable attorney’s fees and expenses shall be borne by
the non-prevailing party.


15

--------------------------------------------------------------------------------


Although the parties, as expressed above, agree that all claims, including
claims that are equitable in nature, for example specific performance, shall
initially be prosecuted in the binding arbitration procedure outlined above, if
the arbitration panel dismisses or otherwise fails to entertain any or all of
the equitable claims asserted by reason of the fact that it lacks jurisdiction,
power and/or authority to consider such claims and/or direct the remedy
requested, then, in only that event, will the parties have the right to initiate
litigation respecting such equitable claims or remedies. The forum for such
equitable relief shall be in either a state or federal court sitting in New
York, New York. Each party waives any right to a trial by jury, assuming such
right exists in an equitable proceeding, and irrevocably submits to the
jurisdiction of said New York court. New York law shall govern both the
proceeding as well as the interpretation and construction of this Agreement and
the transaction as a whole.


14. Loss of Warrant.


Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.


15. Notice or Demands.


Notices or demands pursuant to this Warrant to be given or made by Holder to or
on the Company shall be sufficiently given or made if sent by certified or
registered mail, return receipt requested, postage prepaid, and addressed, until
another address is designated in writing by the Company, to the address set
forth in Section 2(a) above. Notices or demands pursuant to this Warrant to be
given or made by the Company to or on Holder shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, and addressed, to the address of Holder set forth in the Company’s
records, until another address is designated in writing by Holder.
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the     day
of December, 2006.


 
BIOMETRX, INC.






By: ________________________
Print Name: Mark Basile
Title: Chief Executive Officer


17

--------------------------------------------------------------------------------



EXHIBIT A


EXERCISE FORM FOR WARRANT


TO: BIOMETRX, INC.


The undersigned hereby irrevocably exercises the right to purchase ____________
of the shares of Common Stock (the “Common Stock”) of BIOMETRX, INC., a Delaware
corporation (the “Company”), evidenced by the attached warrant (the “Warrant”),
and herewith makes payment of the exercise price with respect to such shares in
full, all in accordance with the conditions and provisions of said Warrant.


1. The undersigned agrees not to offer, sell, transfer or otherwise dispose of
any of the Common Stock obtained on exercise of the Warrant, except in
accordance with the provisions of Section 8(a) of the Warrant.


2. The undersigned requests that stock certificates for such shares be issued
free of any restrictive legend, if appropriate, and a warrant representing any
unexercised portion hereof be issued, pursuant to the Warrant in the name of the
undersigned and delivered to the undersigned at the address set forth below:


Dated:________


________________________________________________________________________
Signature




_______________________________________________________________________
Print Name




________________________________________________________________________
Address


_______________________________________________________________________


NOTICE


The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.
________________________________________________________________________




18

--------------------------------------------------------------------------------






EXHIBIT B


ASSIGNMENT


(To be executed by the registered holder
desiring to transfer the Warrant)


FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase _______ shares of the Common Stock of BIOMETRX,
INC., a Delaware corporation, evidenced by the attached Warrant and does hereby
irrevocably constitute and appoint _______________________ attorney to transfer
the said Warrant on the books of the Company, with full power of substitution in
the premises.


Dated: _________     ______________________________
Signature




Fill in for new registration of Warrant:


___________________________________
Name


___________________________________
Address


___________________________________
Please print name and address of assignee
(including zip code number)


_______________________________________________________________________


NOTICE


The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.
________________________________________________________________________


19

--------------------------------------------------------------------------------

